Exhibit 10.2

 

DM

 

October 1, 2010

 

Theresa L. Dadone

 

Re:              AMENDED AND RESTATED EMPLOYMENT TERMS

 

Dear Theresa,

 

Accuray Incorporated (the “Company”) is pleased to offer continued employment as
the Senior Vice President, Human Resources of the Company on the terms and
conditions set forth in this agreement, effective as of October 1, 2010 (the
“Effective Date”).  This letter amends and restates in its entirety that certain
employment letter, dated as of October 22, 2008 between you and the Company (the
“Employment Letter”). You and the Company mutually agree to amend and restate
the provisions of the Employment Letter as follows:

 

1.                         TERM.  The employment relationship between you and
the Company will be at-will.  You and the Company will have the right to
terminate the employment relationship at any time and for any reason whatsoever,
with or without cause, and without any liability or obligation except as may be
expressly provided herein.

 

The term of this agreement (the “Term”) shall be two (2) years, measured from
the Effective Date. Upon the expiration of this Agreement the provisions
contained herein, with the exception of Change of Control provisions, shall have
no further force or effect and your employment, if extended at the sole
discretion of the Company, will continue to be at-will and any terms associated
with such employment shall be embodied in a written employment agreement signed
by both parties.

 

2.                         POSITION, DUTIES AND RESPONSIBILITIES.  During the
Term of this agreement, the Company will employ you, and you agree to be
employed by the Company, as the Senior Vice President, Human Resources of the
Company.  In the capacity of Senior Vice President, Human Resources, you will
have such duties and responsibilities as are normally associated with such
position and will devote your full business time and attention serving the
Company in such position.  Your duties may be changed from time to time by the
Company, consistent with your position.  You will dual line report to the Chief
Executive Officer (the “CEO”) and the Chief Financial Officer (the “CFO”) of the
Company, and will work full-time at our principal offices located at 1310
Chesapeake Terrace, Sunnyvale, California 94089 (or such other location in the
greater San Jose area as the Company may utilize as its principal offices),
except for travel to other locations as may be necessary to fulfill your
responsibilities.

 

--------------------------------------------------------------------------------


 

3.                         BASE COMPENSATION.  During the Term, the Company will
pay you a base salary of two hundred thirty five thousand dollars ($235,000) per
year, it being understood that such salary may be adjusted from time to time at
the discretion of the Compensation Committee of the Board of Directors. The next
anticipated salary adjustment will be effective on October 1, 2010 for the 2011
Fiscal Year. Your salary will be less payroll deductions and all required
withholdings, payable in accordance with the Company’s normal payroll practices
and prorated for any partial month of employment.  Your base salary may be
subject to increase pursuant to the Company’s policies as in effect from time to
time.

 

4.                         ANNUAL BONUS.  In addition to the base salary set
forth above, during the Term, you will be eligible to participate in the
Company’s executive bonus plan applicable to similarly situated executives of
the Company.  The amount of your annual bonus will be based on the attainment of
performance criteria established and evaluated by the Company in accordance with
the terms of such bonus plan as in effect from time to time, provided that,
subject to the terms of such bonus plan, your target (but not necessarily
maximum) annual bonus shall be fifty percent (50%) of your base salary actually
paid for such year. In accordance with the terms of such bonus plan, payment of
each bonus shall be made in a single lump-sum cash payment not later than the
last day of the applicable two and one-half (2 ½) month short-term deferral
period with respect to such bonus payment, within the meaning of Treasury
Regulation Section 1.409A-1(b)(4).

 

5.                         STOCK OPTIONS.  Upon hire, you were granted the
option to purchase 65,000 shares of Accuray common stock (the “Initial Option”)
at a per share exercise price equal to the fair market value of a share of our
common stock on the date of the grant (the “Grant Date”), as determined in
accordance with the Accuray Incorporated 2007 Incentive Award Plan (the
“Incentive Plan”). This Initial Option and all subsequent option grants to date
(collectively “Options”) are listed on Exhibit B, attached hereto. All Options
are subject to and conditioned on approval of the grant and its terms by the
Compensation Committee.  Subject to your continued employment, the Options vest
with respect to 25% of the shares subject thereto on the first anniversary of
the Grant Date, and with respect to an additional 1/48th of the shares subject
thereto on each monthly anniversary thereafter, such that the entire Option
would be vested on the fourth anniversary of the Grant Date.  All Options are
subject to the terms and conditions of the Incentive Plan and a stock option
agreement in a form prescribed by Accuray (the “Option Agreement”), which you
will be required to sign as a condition to receiving the Option.

 

6.                         RESTRICTED STOCK UNITS.  Upon hire, you were granted
8,000 restricted stock units (“Initial RSU Grant”) under the terms of the
Incentive Plan. This Initial RSU Grant and all subsequent RSU Grants to date
(collectively “RSUs”) are listed on Exhibit B, attached hereto. All RSUs are
subject to and conditioned upon the approval of the Compensation Committee. 
Subject to the your continued service as an Employee through the applicable
vesting date, twenty-five percent (25%) of the RSUs shall vest on the first
anniversary of the Grant Date and an additional twenty-five percent (25%) of the
RSUs shall vest on each of the second, third and fourth anniversaries of the
Grant Date.

 

Payment in respect of any RSUs that vest in accordance with the grant agreement
will be made to you in whole shares of our common stock as soon as practicable
after the applicable vesting date, but in no event later than 60 days after such
vesting date.  The RSUs will be subject to the terms and conditions of the
Incentive Plan and a restricted stock unit grant agreement in a form prescribed
by Accuray (the “RSU Agreement”), which you will be required to sign as a
condition to receiving the RSUs.

 

2

--------------------------------------------------------------------------------


 

7.                         BENEFITS AND PAID TIME OFF.  During the Term, you
will be eligible to participate in all incentive, savings and retirement plans,
practices, policies and programs maintained or sponsored by the Company from
time to time which are applicable to other similarly situated executives of the
Company, subject to the terms and conditions thereof.  During the Term, you will
also be eligible for standard benefits, such as medical, vision and dental
insurance, paid time off, and holidays to the extent applicable generally to
other similarly situated executives of the Company, subject to the terms and
conditions of the applicable Company plans or policies.  The benefits described
in this Section 7 will be subject to change from time to time as deemed
appropriate and necessary by the Company.

 

8.                        TERMINATION OF EMPLOYMENT.

 

(a)              If during the Term of this agreement, you incur a “separation
from service” (within the meaning of Section 409A(a)(2)(A)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), and Treasury Regulation
Section 1.409A-1(h)) (“Separation from Service”) by reason of (i) a termination
of your employment by the Company other than for Cause (as defined below), death
or disability, or (ii) a termination of your employment by you for Good Reason
(as defined below), and provided that you execute a general release of claims in
a form prescribed by the Company (the “Release”) within twenty-one (21) days
(or, if required by applicable law, forty-five (45) days) after the date of such
Separation from Service (the “Separation Date”) and you do not revoke such
Release, and further subject to Section 16(b) below, then, in addition to any
other accrued amounts payable to you through the Separation Date (including any
earned but unpaid bonus), (1) the Company will, no later than thirty (30) days
after the Separation Date, pay you a lump-sum severance payment (the “Severance
Payment”) in an amount equal to six (6) months of your annual base salary as in
effect immediately prior to the Separation Date, additionally provided that you
properly elect COBRA continuation coverage, the Company will pay the COBRA
premium for health care coverage for you and your partner and children, as
applicable and to the extent eligible (the “Severance Benefits”), for the six
(6) month period immediately following the Separation Date, but in no event
longer than the period of time during which you would be entitled to
continuation coverage under Section 4980B of the Code absent this provision. 
The Company will also provide you with outplacement assistance in accordance
with its then current policies and practices with respect to outplacement
assistance for other similarly situated executives of the Company.

 

(b)             If a Change in Control (as defined in Exhibit A hereto) occurs
during the Term of this agreement and if within the three (3) months before and
the twelve (12) months after the effective date of the Change in Control, you
incur a Separation from Service by reason of (i) a termination of your
employment by the Company other than for Cause, death or disability, or (ii) a
termination of your employment by you for Good Reason, then, subject to
Section 16(b) below, and provided that you execute a general release of claims
in a form prescribed by the Company (the “Release”) within twenty-one (21) days
(or, if required by applicable law, forty-five (45) days) after the date of such
Separation from Service (the “Separation Date”) and you do not revoke such
Release, and further subject to Section 16(b) below, then, in addition to any
other accrued amounts payable to you through the Separation Date (including any
earned but unpaid bonus), (1) the Company will, no later than thirty (30) days
after the Separation Date, pay you a lump-sum severance payment (the “Severance
Payment”) in an amount

 

3

--------------------------------------------------------------------------------


 

equal to the sum of (x) twelve (12) months of your annual base salary as in
effect immediately prior to the Separation Date plus (y) 100% of your target
annual bonus for the fiscal year of the Company in which such Separation from
Service occurs, and (2) provided that you properly elect COBRA continuation
coverage, the Company will pay the COBRA premium for health care coverage for
you and your spouse and children, as applicable and to the extent eligible (the
“Severance Benefits”), for the twelve (12) month period immediately following
the Separation Date, but in no event longer than the period of time during which
you would be entitled to continuation coverage under Section 4980B of the Code
absent this provision.  In addition to the amounts payable to you pursuant to
this paragraph (b) of this Section 8, each of your then outstanding options to
purchase shares of the Company’s common stock, (including without limitation,
the Options)  shall become fully vested and exercisable immediately prior to the
Separation Date and each of your then outstanding restricted stock units
covering the Company’s common stock (including without limitation, the RSUs)
shall become fully vested immediately prior to the Separation Date.

 

The Company will also provide you with outplacement assistance in accordance
with its then current policies and practices with respect to outplacement
assistance for other similarly situated executives of the Company.  For clarity,
under Change of Control this paragraph (b) shall be in lieu of any similar
payments or benefits described above in paragraph (a) of this Section 8.

 

(c)              Notwithstanding the foregoing, your right to receive the
payments and benefits set forth in this Section 8 is conditioned on and subject
to your execution and non-revocation of the Release.  In no event shall you or
your estate or beneficiaries be entitled to any of the payments or benefits set
forth in this Section 8 upon any termination of your employment by reason of
your total and permanent disability or your death.

 

(d)             For purposes of this letter:

 

i)             “Cause” shall mean (i) your commission of a felony, (ii) your
commission of a crime involving moral turpitude or your commission of any other
act or omission involving dishonesty, disloyalty, breach of fiduciary duty or
fraud with respect to the Company or any of its subsidiaries or any of their
customers or suppliers, or (iii) your failure to perform the normal and
customary duties of your position with the Company as reasonably directed by the
Company, provided, that any of the acts or omissions described in the foregoing
clauses (i), (ii) or (iii) are not cured to the Company’s reasonable
satisfaction within thirty (30) days after written notice thereof is given to
you; and

 

ii)          “Good Reason” shall mean the occurrence of any one or more of the
following events without your prior written consent:  (i) a material diminution
by the Company of your duties and responsibilities hereunder; (ii) a material
change in the geographic location at which you must perform services under this
letter, provided that in no event will a change to a location within a 35 mile
radius of the Company’s Sunnyvale corporate headquarters be deemed material for
purposes of this clause; or (iii) a material diminution by the Company of your
annual base salary, each as in effect on the date hereof or as the same may be
increased from time to time; provided, however, that a termination of your
employment by you shall only constitute a termination for “Good Reason”
hereunder if (a) you provide

 

4

--------------------------------------------------------------------------------


 

the Company with written notice setting forth the specific facts or
circumstances constituting Good Reason within thirty (30) days after the initial
existence of such facts or circumstances, (b) the Company has failed to cure
such facts or circumstances within thirty (30) days after receipt of such
written notice, and (c) the Separation Date occurs no later than seventy-five
(75) days after the initial occurrence of the event constituting Good Reason.

 

9.                         CODE SECTION 280G.

 

(a)              In the event it shall be determined that any payment or
distribution to you or for your benefit which is in the nature of compensation
and is contingent on a change in the ownership or effective control of the
Company or the ownership of a substantial portion of the assets of the Company
(within the meaning of Section 280G(b)(2) of the Code), whether paid or payable
pursuant to this letter or otherwise (a “Payment”), would constitute a
“parachute payment” under Section 280G(b)(2) of the Code and would be subject to
the excise tax imposed by Section 4999 of the Code (together with any interest
or penalties imposed with respect to such excise tax, the “Excise Tax”), then
the Payments shall be reduced to the extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code but only
if, by reason of such reduction, the net after-tax benefit received by you shall
exceed the net after-tax benefit received by you if no such reduction was made.
The specific Payments that shall be reduced and the order of such reduction
shall be determined so as to achieve the most favorable economic benefit to you,
and to the extent economically equivalent, the Payments shall be reduced pro
rata, all as determined by the Company in its sole discretion. For purposes of
this Section 9(a), “net after-tax benefit” shall mean (i) the Payments which you
receive or are then entitled to receive from the Company that would constitute
“parachute payments” within the meaning of Section 280G of the Code, less
(ii) the amount of all federal, state and local income taxes payable with
respect to the Payments calculated at the maximum marginal income tax rate for
each year in which the Payments shall be paid to you (based on the rate in
effect for such year as set forth in the Code as in effect at the time of the
first payment of the foregoing), less (iii) the amount of Excise Taxes imposed
with respect to the Payments.

 

(b)             All determinations required to be made under this Section 9
shall be made by such nationally recognized accounting firm as may be selected
by the Audit Committee of the Board of Directors of the Company as constituted
immediately prior to the change in control transaction (the “Accounting Firm”),
provided, that the Accounting Firm’s determination shall be made based upon
“substantial authority” within the meaning of Section 6662 of the Code.  The
Accounting Firm shall provide its determination, together with detailed
supporting calculations and documentation, to you and the Company within 15
business days following the date of termination of your employment, if
applicable, or such other time as requested by you (provided that you reasonably
believe that any of the Payments may be subject to the Excise Tax) or the
Company.  All fees and expenses of the Accounting Firm shall be borne solely by
the Company.

 

10.                   RESTRICTIVE COVENANTS.

 

(a)              As a condition of your employment with the Company, you agree
that during the Term and thereafter, you will not directly or indirectly
disclose or appropriate to your own

 

5

--------------------------------------------------------------------------------


 

use, or the use of any third party, any trade secret or confidential information
concerning the Company or its subsidiaries or affiliates (collectively, the
“Company Group”) or their businesses, whether or not developed by you, except as
it is required in connection with your services rendered for the Company.  You
further agree that, upon termination of your employment, you will not receive or
remove from the files or offices of the Company Group any originals or copies of
documents or other materials maintained in the ordinary course of business of
the Company Group, and that you will return any such documents or materials
otherwise in your possession.  You further agree that, upon termination of your
employment, you will maintain in strict confidence the projects in which any
member of the Company Group is involved or contemplating.

 

(b)             You further agree that during the Term and continuing through
the first anniversary of the date of termination of your employment, you will
not directly or indirectly solicit, induce, or encourage any employee,
consultant, agent, customer, vendor, or other parties doing business with any
member of the Company Group to terminate their employment, agency, or other
relationship with the Company Group or such member or to render services for or
transfer their business from the Company Group or such member and you will not
initiate discussion with any such person for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other individual
or entity.

 

(c)              While employed by the Company, you agree that you will not
engage in any business activity in competition with any member of the Company
Group nor make preparations to do so.

 

(d)             Upon the termination of your relationship with the Company, you
agree that you will promptly return to the Company, and will not take with you
or use, all items of any nature that belong to the Company, and all materials
(in any form, format, or medium) containing or relating to the Company’s
business.

 

(e)              In recognition of the facts that irreparable injury will result
to the Company in the event of a breach by you of your obligations under
Sections 10(a), (b), (c) or (d) above, that monetary damages for such breach
would not be readily calculable, and that the Company would not have an adequate
remedy at law therefore, you acknowledge, consent and agree that in the event of
such breach, or the threat thereof, the Company shall be entitled, in addition
to any other legal remedies and damages available, to specific performance
thereof and to temporary and permanent injunctive relief (without the necessity
of posting a bond) to restrain the violation or threatened violation of such
obligations by you.

 

11.                   COMPANY RULES AND REGULATIONS.  As an employee of the
Company, you agree to abide by the Company’s Code of Conduct and Ethics and all
other Company policies, procedures, rules and regulations as set forth in the
Company’s Employee Handbook or as otherwise promulgated.  In addition, as a
condition of your employment, you will be required to complete, sign, return,
and abide by the Employee Confidentiality and Inventions Agreement.

 

12.                   WITHHOLDING.  The Company may withhold from any amounts
payable under this letter such federal, state, local or foreign taxes as shall
be required to be withheld pursuant to any applicable law or regulation.

 

6

--------------------------------------------------------------------------------


 

13.                   ARBITRATION.  Except as set forth in Section 10(e) above,
any disagreement, dispute, controversy or claim arising out of or relating to
this letter or the interpretation of this letter or any arrangements relating to
this letter or contemplated in this letter or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in Santa Clara County, California in accordance
with the then existing JAMS/Endispute Arbitration Rules and Procedures for
Employment Disputes.  Except as provided herein, the Federal Arbitration Act
shall govern the interpretation, enforcement and all proceedings.  The
arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state of California, or federal law, or both, as applicable,
and the arbitrator is without jurisdiction to apply any different substantive
law.  The arbitrator shall have the authority to entertain a motion to dismiss
and/or a motion for summary judgment by any party and shall apply the standards
governing such motions under the Federal Rules of Civil Procedure.  Judgment
upon the award may be entered in any court having jurisdiction thereof.  Each
party shall pay his or its own attorneys’ fees and expenses associated with such
arbitration to the extent permitted by applicable law.

 

14.                   ENTIRE AGREEMENT.  As of the Effective Date, this letter
constitutes the final, complete and exclusive agreement between you and the
Company with respect to the subject matter hereof and replaces and supersedes
any and all other agreements, offers or promises, whether oral or written, made
to you by any member of the company group, including without limitation your
Original Offer Letter and any previously amended and restated Employment
Letters.

 

15.                   SEVERABILITY.  Whenever possible, each provision of this
letter will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this letter is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of this letter, but such invalid, illegal or unenforceable
provision will be reformed, construed and enforced so as to render it valid,
legal, and enforceable consistent with the intent of the parties insofar as
possible.

 

16.                   ACKNOWLEDGEMENT.  You hereby acknowledge (a) that you have
consulted with or have had the opportunity to consult with independent counsel
of your own choice concerning this letter, and have been advised to do so by the
Company, and (b) that you have read and understand this letter, are fully aware
of its legal effect, and have entered into it freely based on your own judgment.

 

17.                   SECTION 409A OF THE CODE.

 

(a)              The compensation and benefits payable under this letter are not
intended to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code.  Notwithstanding any provision of this letter to
the contrary, in the event that the Company determines that any payments or
benefits payable hereunder may be subject to Section 409A of the Code, the
Company may (without any obligation to do so or to indemnify you for failure to
do so) adopt such amendments to this letter or take any other actions that the
Company determines are necessary or appropriate to (a) exempt such payments and
benefits from Section 409A of the Code in order to preserve the intended tax
treatment of such payments or benefits, or (b) comply with the requirements of
Section 409A of the Code and thereby avoid the application of penalty taxes
thereunder.  To the extent that any payments or benefits under this letter are

 

7

--------------------------------------------------------------------------------


 

deemed to be subject to Section 409A of the Code, this letter will be
interpreted in accordance with Section 409A of the Code and Department of
Treasury Regulations and other interpretive guidance issued thereunder.

 

(b)             Notwithstanding anything to the contrary in this letter, no
compensation or benefits, including without limitation any severance payments or
benefits payable under Section 8 above, shall be paid to you during the six
(6)-month period following your Separation from Service to the extent that
paying such amounts at the time or times indicated in this letter would result
in a prohibited distribution under Section 409A(a)(2)(b)(i) of the Code.  If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such six (6)-month period
(or such earlier date upon which such amount can be paid under Section 409A of
the Code without resulting in a prohibited distribution, including as a result
of your death), the Company shall pay you a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to you during such
six-month period.

 

(c)              To the extent that any reimbursements or corresponding in-kind
benefits provided to you under this letter are deemed to constitute compensation
to you, such amounts will be paid or reimbursed reasonably promptly, but not
later than December 31 of the year following the year in which the expense was
incurred.  The amount of any such payments or expense reimbursements in one year
will not affect the expenses or in-kind benefits eligible for payment or
reimbursement in any other taxable year, and your right to such payments or
reimbursement of any such expenses will not be subject to liquidation or
exchange for any other benefit.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this letter in the space provided below for your
signature and returning it to us in the enclosed, self-addressed stamped
envelope.  Please retain one fully-executed original for your files.

 

 

Sincerely,

 

 

 

ACCURAY INCORPORATED,

 

a Delaware Corporation

 

 

 

 

 

By:

/s/ Euan Thomson

 

Name:

Euan Thomson, Ph.D.

 

Title:

President & Chief Executive Officer

 

 

 

 

 

By:

/s/ Darren J. Milliken

 

Name:

Darren J. Milliken

 

Title:

Senior Vice President, General Counsel

 

 

10-1-10

 

 

Accepted and Agreed,

 

October 1, 2010.

 

 

 

 

 

By:

/s/ Theresa Dadone

 

 

 

Theresa Dadone

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

For purposes of this letter, “Change in Control” means and includes each of the
following:

 

(a)         A transaction or series of transactions (other than an offering of
the Company’s common stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or

 

(b)         During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in clause
(a) or clause (c) hereof) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or

 

(c)         The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:

 

(i)            Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

 

(ii)           After which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (c)(ii) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or

 

(d)             The Company’s stockholders approve a liquidation or dissolution
of the Company.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AS OF 9/8/2010

 

Theresa Dadone

 

RSU AWARDS

 

 

 

Grant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Next Deferral

 

Number

 

Date

 

Plan

 

Type

 

Granted

 

Price

 

Released

 

Vested

 

Cancelled

 

Unvested

 

Deferred

 

Release Date

 

00001553

 

7/20/2007

 

2007

 

RSU

 

8,000.00

 

$

0.00000

 

6,000.00

 

6,000.00

 

0.00

 

2,000.00

 

0.00

 

 

 

00002063

 

2/29/2008

 

2007

 

RSU

 

5,000.00

 

$

0.00000

 

2,500.00

 

2,500.00

 

0.00

 

2,500.00

 

0.00

 

 

 

00002185

 

8/29/2008

 

2007

 

RSU

 

2,500.00

 

$

0.00000

 

1,250.00

 

1,250.00

 

0.00

 

1,250.00

 

0.00

 

 

 

00003034 *

 

8/31/2010

 

2007

 

RSU

 

10,000.00

 

$

0.00000

 

0.00

 

0.00

 

0.00

 

10,000.00

 

0.00

 

 

 

 

 

 

 

 

 

 

 

25,500.00

 

 

 

9,750.00

 

9,750.00

 

0.00

 

15,750.00

 

0.00

 

 

 

 

STOCK OPTIONS

 

 

 

Grant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number

 

Date

 

Plan

 

Type

 

Granted

 

Price

 

Exercised

 

Vested

 

Cancelled

 

Unvested

 

Outstanding

 

Exercisable

 

00001555

 

7/20/2007

 

2007

 

NQ

 

65,000.00

 

$

18.40000

 

0.00

 

51,458.00

 

0.00

 

13,542.00

 

65,000.00

 

51,458.00

 

00002049

 

2/29/2008

 

2007

 

NQ

 

30,000.00

 

$

10.36000

 

0.00

 

20,000.00

 

0.00

 

10,000.00

 

30,000.00

 

20,000.00

 

00002183

 

8/29/2008

 

2007

 

NQ

 

30,000.00

 

$

8.25000

 

0.00

 

16,250.00

 

0.00

 

13,750.00

 

30,000.00

 

16,250.00

 

00002627

 

8/31/2009

 

2007

 

NQ

 

25,000.00

 

$

6.41000

 

0.00

 

5,612.00

 

0.00

 

19,388.00

 

25,000.00

 

5,612.00

 

00003033 *

 

 8/31/2010

 

2007

 

NQ

 

30,000.00

 

$

6.58000

 

0.00

 

0.00

 

0.00

 

30,000.00

 

30,000.00

 

0.00

 

 

 

 

 

 

 

 

 

180,000.00

 

 

 

0.00

 

93,320.00

 

0.00

 

86,680.00

 

180,000.00

 

93,320.00

 

 

11

--------------------------------------------------------------------------------